                                                                  E8Di,~c,. ..,.,,.~ ..-..;, 01   l:.emuck:y
                                                                            f I l ED
                     UNITED STATES DISTRICT COURT
                                                                          NOV ·1 5 2019
                     EASTERN DISTRICT OF KENTUCKY
                      SOUTHERN DIVISION at LONDON                               AT ASriLf.,;\ 1i
                                                                             ROBERT Ft CARR


 TERRELL FORTH,                            )
                                           )
       Petitioner,                         )        Civil No. 6:19-277-HRW
                                           )
 V.                                        )
                                           )
 GREGORY KIZZIAH, Warden,                  )     MEMORANDUM OPINION
                                           )         AND ORDER
       Respondent.                         )
                                           )

                                *** *** *** ***
      Petitioner Terrell Forth is an inmate at the United States Penitentiary -

McCreary in Pine Knot, Kentucky. Proceeding without a lawyer, Forth recently

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. [See R. 1].

In that submission, Forth claims that he is not receiving the good time credits to

which he is entitled in light of the First Step Act of 2018. Indeed, Forth argues that

while the Bureau ofPrisons (BOP) awarded him 17 additional days of good time credit,

it should have actually awarded him at least an additional 98 days. [See id. at 3-4].

This matter is now before the Court on initial screening pursuant to 28 U.S.C. § 2243.

See Alexander v. Northern Bureau ofPrisons, 419 F. App'x 544,545 (6th Cir. 2011).

      The Court, however, will deny Forth's petition without prejudice for two

reasons. First, Forth affirmatively indicates that he has not fully exhausted his


                                          1
administrative remedies within the BOP. [See R. I at 6-7]. Indeed, Forth makes it

clear that he only appealed the sentence calculation decision to the BOP's Regional

Director and, as a result, his administrative appeal was rejected. [See id.]. Thus, it

is clear that Forth did not complete the BOP's multi-tiered administrative grievance

process. Since the United States Court of Appeals for the Sixth Circuit has indicated

that a prisoner must fully exhaust his remedies within the BOP before he may seek

habeas relief under § 2241, see Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir.

2013 ), and Forth did not do so, the Court will deny his petition without prejudice.

      Second, even if Forth had fully exhausted his administrative remedies, the

Court would still deny his petition without prejudice. That is because Forth has not

established that he is entitled to the relief he is seeking. To be sure, the Court

recognizes that Section 102(b)(l) ofthe First Step Act of 2018, Public Law 115-391,

amended 18 U.S.C. § 3624(b) to permit federal inmates to earn 54 days of good

conduct time for each year of the sentence imposed. However, Forth has not actually

demonstrated how or why the BOP's alleged calculation of his sentence is erroneous.

In fact, Forth has not even discussed his underlying criminal convictions and

sentence at all; instead, he left that section of his habeas petition completely blank.

[See R. 1 at 2-3]. By not discussing this information, or any other information

relevant to the calculation of his sentence, Forth has not yet established that he is

entitled to habeas relief.
                                          2
In light of the foregoing analysis, it is ORDERED as follows:

I. Forth's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

   [D. E. No. I] is DENIED without prejudice.

2. That said, Forth may file a new petition regarding this matter after he has

   fully exhausted his administrative remedies. However, if Forth does file a

   new petition, he must include sufficient factual information about his case

   in order for the Court to evaluate his claim.

3. This action is STRICKEN from the Court's docket.

4. The Court will enter an appropriate Judgment.

This/~ ofNovember, 2019.


                                                   Signed By:
                                                   Henr1t B, WIihoit, Jr.
                                                   United States District Judge




                                    3
